Title: To James Madison from Thomas Bulkeley, 14 April 1802 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


14 April 1802, Lisbon. “I embrace this conveyance the Ship Perseverance … bound to New York (on board which goes Col Humphreys his wife my sister passengers taking with him a valuable acquisition to our Country of 100 Sheep of the famous Spanish breed as to quantity & quality of wool they produce)—To hand you the list of the trade to Porto to compleat the whole up to the 31 december last.… The quarantine laid on our vessels has been taken off a month since. It was not inflicted for more than ten days.… Yesterday I laid in a claim with this Government for seizure & condemnation at Pernambuco of the Schooner Samuel of Boston … on suspicion only of an intention of Illicit trade. The supercargo is here.… Whatever may be the result you shall be immediately informed to be enabled to lay the whole before His Excellency The President.”
 

   
   RC (DNA: RG 59, CD, Lisbon, vol. 1). 2 pp. Cover postmarked New York, 29 May. Docketed by Brent as received 3 June. Enclosure not found.



   
   A full transcription of this document has been added to the digital edition.

